COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:           Dustin Aaron and A&R Logistics Holdings, Inc. v. Katoen
                               Natie Gulf Coast, Inc.
Appellate case number:         01-21-000082-CV
Trial court case number:       2020-72183
Trial court:                   80th District Court of Harris County


        Appellants, Dustin Aaron and A&R Logistics Holdings, Inc., have filed a “Second
Agreed Motion for Leave to File a Redacted Brief Publicly and an Unredacted Brief Under
Seal.” On March 25, 2021, this Court granted appellants’ first motion to file their
appellants’ brief under seal. In our March 25, 2021 order, we note that although Rule 76a
of the Texas Rules of Civil Procedure provides no authority for this Court to make the
findings necessary to decide a motion to seal, because the trial court had granted a motion
to seal, we had the necessary authority to seal appellants’ brief. See R.V.K. v. L.L.K., 103
S.W.3d 612, 614 (Tex. App.—San Antonio 2003, no pet.) (noting appellate court ordered
clerk to seal parties’ briefs that were replete with references to and copies of portions of
record ordered sealed by trial court).
        In their second motion for leave, appellants seek leave to file their reply brief under
seal, stating that their first motion “did not specifically seek leave to file a redacted version
of their reply brief” under seal. Appellants’ motion includes a certificate of conference
representing that counsel for appellee, Katoen Natie Gulf Coast, Inc., is agreed to the relief
requested in appellants’ motion. See TEX. R. APP. P. 10.1(a)(5), 10.3(a)(2).
       Accordingly, appellants’ motion is granted. Appellants are permitted to file a
redacted reply brief publicly, and to further file an unredacted reply brief in paper form, to
be sealed by the Clerk of this Court. See TEX. R. APP. P. 9.4(c)(3).
      It is so ORDERED.

Judge’s signature: ____/s/ Amparo Guerra________
                    Acting individually  Acting for the Court

Date: ___May 4, 2021____




                                         2